DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 10, 18-28, 30, and 42-52, in the reply filed on 10/25/2021 is acknowledged.
In response to species election, applicant elected 
(i) X1a=cysteine, 
(ii) a membrane-interacting polypeptide of SEQ ID NO: 3 (FVOWFSKFLGKLL), 
(iii) SFLLQNPNDKYEPFW (SEQ ID NO: 19)
(iv) X1b is absent
(v) a cargo of radioisotope Gallium-68
Claim Status
Claims 1-5, 10, and 18-52 are pending. 
Claims 6-9, 11-17, and 33-38 are cancelled.
Claims 20, 24, 27, 29, 31-32, 39-47, and 50 are withdrawn as being directed to a non-elected invention, the election having been made on 10/25/2021. 
Claims 1-5, 10, 18-19, 21-23, 25-26, 28, 30, 48-49, and 51-52  have been examined.

Priority
This application is a CON of 15/700,880 09/11/2017 PAT 10646593
15/700,880 is a CON of 14/773,240 09/04/2015 PAT 9789209

PCT/US14/25683 has PRO 61/785,450 03/14/2013

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 51-52 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3 and 51-52 are directed to the amino acid sequence SFLLQDPNDQYEPFW (SEQ ID NO: 19), but the peptide of SEQ ID NO: 19 failed to include all the limitations of claim 1 (SEQ-23) upon which it depends. SEQ ID NO 19 comprises N to D and K to Q substitutions compared to SEQ ID NO: 23 shown as follows.

SEQ-23
SFLL
[RQ]
N
PND
K
YEPFW
claims 3, 51-52
SEQ-19
SFLL
Q
D
PND
Q
YEPFW


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4, 10, 18-19, 21-23, 25-26, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cowan et al. (WO 2013/109927 A2) in view of Gilmore (J Biotechnol Biomater 2012; 2(5):e111.), in view of Minn et al. (Nature 2005; 436(7050): 518-524.) and Kuliopulos et al. (WO 2010/118435 A2). 
Claim 1 is drawn to a peptide conjugate comprising: X1a-[FVQWFSKFLGK(L/I)L]-(enzyme cleavable linker)-[SFLL(R/Q)NPNDKYEPFW]-X1b, and X1a or X1b is absent or comprising a nucleophilic moiety.
Cowan et al. teach a therapeutic compound of metallodrugs comprising an antimicrobial peptide (AMP) linked to a metal binding moiety (Abstract). Cowan et al. teach AMP causes insertion and/or disruption of cytoplasmic membrane of pathogens and cells, reading on a membrane-interacting polypeptide [0006, 0008]. Cowan et al. teach AMP is FVQWFSKFLGRIL (SEQ ID NO: 3), reading on a membrane-interacting polypeptide comprising SEQ ID NO: 3. Cowan et al. teach a metal binding moiety is a short peptide of HGGC [0054], reading on X1a comprising a nucleophilic moiety of cysteine residue. Cowan et al. further teach the use of the metallodrugs as anti-cancer compound [00108] or a diagnostic agent [0034, 0040].
Cowan et al. do not teach the use of an enzyme cleavable linker control bioactivity of a therapeutic or diagnostic AMP conjugate.
Gilmore teaches protease activity increases during microbial infection and tumour invasion and angiogenesis. Gilmore further teaches the disease-associated proteases make attractive targets for drug delivery system of a prodrug design (p1, col 1, para 1). Gilmore 
    PNG
    media_image1.png
    233
    516
    media_image1.png
    Greyscale
triggered by a selected protease cleavage as follows (p2, Fig 1). Gilmore teaches the beneficial use of prodrug design to overcome various limitations of parent drug, such as poor chemical stability, low bioavailability, poor aqueous solubility, toxicity targeting of drug action (p1, col 2, para 2). Gilmore teaches the release of therapeutic agent from the prodrug polymer is triggered by over-expressed disease-associated proteases (Figure 2). Gilmore further teaches matrix metalloproteases increases during microbial infection and tumour invasion and angiogenesis (p2, col 1, para 3).
Cowan et al. in view of Gilmore do not explicitly specify a matrix metalloprotease expressed by tumor suitable for a prodrug design.
Minn et al. teach genes encoded extracellular proteins relevant to cancer metastasis (Title and Abstract). Minn et al. teach matrix metalloproteinase 1 (MMP-1) is a protease overexpressed in primary breast cancers involved in lung metastasis shown as follows (p522, Table 1).

    PNG
    media_image2.png
    279
    1499
    media_image2.png
    Greyscale

Cowan et al. in view of Gilmore and Minn et al. do not explicitly show a peptide sequence cleavable by MMP-1.
Similarly, Kuliopulos et al. teach matrix metalloproteases (MMPs), such as MMP-I, are involved in angiogenesis and cancer (Abstract). Kuliopulos et al. show the MMP1 cleavable 
    PNG
    media_image3.png
    145
    801
    media_image3.png
    Greyscale
peptide comprising the instant SEQ ID NO: 18 highlighted as follows (Fig 2B). Thus, a combination of Cowan et al. in view of Gilmore in view of Minn et al. and in view of Kuliopulos et al. teach a peptide conjugate comprising the peptide sequence:
HGGC-FVQWFSKFLGRIL-(MMP-1 cleavable linker)-SFLLRNPNDKYEPFW, reading on the limitations SEQ ID Nos: 3 and 18 in claims 1-2 and 4 as follows:
(i) X1a of HGGC comprising a nucleophilic moiety of cysteine residue,
(ii) a membrane-interacting polypeptide of SEQ ID NO: 3 (FVQWFSKFLGRIL),
(iii) an MMP-1 cleavable linker,
(iv) a regulatory peptide of SEQ ID NO: 18 and 23 (SFLLRNPNDKYEPFW), and
(v) X1a is absent.
With respect to claim 10, Cowan et al. teach the peptide conjugate further comprising PEG [0079, claim 20], reading on a water-soluble polymer.
With respect to claim 18, Cowan et al. teach incorporation of d-amino acid to modulate AMP activity and reduce susceptibility to in vivo degradation [0062].
With respect to claims 19 and 21-23, Cowan et al. teach X1a of HGGC comprising a nucleophilic moiety of cysteine residue [0054].
With respect to claims 25, Cowan et al. teach the cargo of a tripeptide of HGG covalently conjugated to the AMP (SEQ ID NO: via a the nucleophilic moiety of cysteine [0054].
With respect to claims 26, Cowan’s tripeptide cargo of HGG can be recognized by an antibody, reading on a detectable moiety.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Cowan’s compound with Gilmore’s prodrug design with protease cleavable regulatory domain because Gilmore teaches the beneficial use of prodrug design comprising a matrix metalloproteases cleavable regulatory domain to overcome various limitations of parent drug, such as poor chemical stability, low bioavailability, poor aqueous solubility, toxicity targeting of drug action (p1, col 2, para 2; p2, col 1, para 3). Minn et al. is recited to teach matrix metalloproteinase 1 (MMP-1) is a protease overexpressed in primary breast cancers involved in lung metastasis (p522, Table 1). The combination would have reasonable expectation of success because Gilmore teaches (i) a prodrug is inactive in its native form, but can be converted to its active form when triggered by a selected protease cleavage (p2, Fig 1) and (ii) Gilmore teaches the release of therapeutic agent from the prodrug polymer is triggered by over-expressed disease-associated proteases (Figure 2) and matrix metalloproteases increases during microbial infection and tumour invasion and angiogenesis (p2, col 1, para 3).
It would have been further obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings (Cowan et al. in view of Gilmore and Minn et al.) with Kuliopulos’s matrix metalloprotease MMP-1 cleavable peptide sequence because (i) Cowan et al. in view of Gilmore and Minn et al. teach a prodrug comprising an MMP-1 cleavable regulatory domain and (ii) Kuliopulos et al. show the MMP1 cleavable peptide comprising the instant SEQ ID NO: 18. A combination would have reasonable expectation of success because the references teach MMP-1 cleavable peptide. 

2.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. as applied to claims 1-2, 4, 19-26, 30, and further in view of  STN (2008).
Claim 5 is drawn to the membrane-interacting polypeptide comprising SEQ ID NO: 3.
Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. teach a membrane-interacting polypeptide of FVQWFSKFLGRIL (SEQ ID NO: 3) as applied to claims 1-2, 4, 19-26, and 30 above.
Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. do not teach a substitution of L to I of SEQ ID NO: 3.
STN teaches the amino acids of L and I are functionally similar amino acids, which can be substituted by each other to optimize bioactivity of a peptide, leading to the peptide of FVQWFSKFLGRLL (SEQ ID No: 3). 

    PNG
    media_image4.png
    488
    945
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cowan’s FVQWFSKFLGRIL by I to L substitution because STN teaches the amino acids of L and I are functionally conserved amino acids, which can be substituted by each other to optimize bioactivity of a peptide. The modification would have reasonable expectation of success because both amino acids I and L are functionally similar hydrophobic acids.  
3.	Claims 28 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. as applied to claims 1-2, 4, 19-26, 30, and further in view of  Grigorios et al. (GR 2010100658).
Claim 28 is drawn to the detectable moiety comprising a radioisotope.
Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. teach a peptide conjugate comprising a metal binding peptide GGC linked to a membrane-interacting polypeptide of FVQWFSKFLGRIL as a diagnostic agent [Cowan et al. 0034, 0040] as applied to claims 1-2, 4, 19-26, and 30 above.
Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. do not explicitly teach a detectable moiety comprising a radioisotope.
Grigorios et al. teach the use of radioisotope conjugated to a peptide for diagnosis of breast cancer. Grigorios et al. teach the radioisotope is Gallium-67 and/or Gallium-68 (Ga-67/68) linked to a peptide via X1a = GGC (Abstract), reading on claims 28 and 49.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings (Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al.) with Grigorios’s Gallium-68 because (i) Cowan et al. in view of Gilmore, in view of Minn et al. and Kuliopulos et al. teach a peptide conjugate comprising GGC linked to a detectable moiety for diagnosis and (ii) Grigorios et al. teach the use of a radioisotope Ga-67/68 linked to a peptide via X1a = GGC as a detectable label. The combination would have reasonable expectation of success because the references teach a peptide covalently linked to a detectable moiety.

4.	Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cowan et al. in view of Gilmore, in view of Minn et al., in view of Kuliopulos et al. and in view of .
Claim 48 is drawn to the detectable moiety is detectable by positron emission tomography (PET).
Cowan et al. in view of Gilmore, in view of Minn et al., in view of Kuliopulos et al. and in view of Grigorios et al. teach a diagnostic agent comprising a detectable moiety of Gallium-68 as applied to claims 1-2, 4, 19-26, 28, 30, and 49 above.
Cowan et al. in view of Gilmore, in view of Minn et al., in view of Kuliopulos et al. and in view of Grigorios et al. do not explicitly teach Gallium-68 detectable by positron emission tomography (PET).

    PNG
    media_image5.png
    495
    706
    media_image5.png
    Greyscale
Notni et al. teach the use of 68Ga-labeled peptides in tumor diagnostics. Notni et al. teach 
68Ga-labeled tracers for positron emission tomography (PET) (p14718, col 1, para 1) and figure 3 (p14721) shown as follows, reading on the detectable moiety is detectable by positron emission tomography (PET) in claim 48. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings (Cowan et al. in view of Gilmore, in view of Minn et al., in view of Kuliopulos et al. and in view of Grigorios et al.) with Notni’s positron emission tomography (PET) because (i) Cowan et al. in view of Gilmore, in view of Minn et al., in view of Kuliopulos et al. and in view of Grigorios et al. teach a diagnostic agent comprising a detectable moiety of Gallium-68 (Grigorios’s abstract) and (ii) Notni et al. teach 68Ga-labeled tracers for detection by positron emission tomography Gallium-68 as a detectable moiety.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1.	Claims 1-3, 5, 10, 18-19, 21-23, 25-26, 28, 30, and 51-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-10, 12-13, 15-16, and 24 of U.S. Patent No. 9,789,209 B2 (the ‘209 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘209 patent anticipates this instant invention.
Claim 1 of the ‘209 patent disclosed a molecule as follows.

    PNG
    media_image6.png
    275
    425
    media_image6.png
    Greyscale

Claim 4 of the ‘209 patent disclosed Z comprising the instant peptide sequence of SEQ ID NO: 23 [SFLL(R/Q)NPNDKYEPFW]. Thus, claims 1 and 4 of the ‘209 patent are obvious to the instant claims 1-2 and 5.
Claim 2 of the ‘209 patent disclosed Z comprising a covalently linked water soluble 
Claim 5 of the ‘209 patent disclosed one or more of X1a, X1b, A, or Z comprises a D-amino acid, satisfying the instant claim 18.
Claim 6 of the ‘209 patent disclosed X1a is present and comprises a nucleophilic moiety, satisfying the instant claim 19.
Claim 8 of the ‘209 patent disclosed the nucleophilic moiety of X1a or X1b comprises a thiol functional group, satisfying the instant claim 21.
Claim 9 of the ‘209 patent disclosed X1a or X1b comprises an amino acid residue comprising the nucleophilic moiety, satisfying the instant claim 22.
Claim 10 of the ‘209 patent disclosed the amino acid residue is a cysteine residue, satisfying the instant claim 23.
Claim 12 of the ‘209 patent disclosed X1a or X1b comprises a cargo moiety covalently attached to the nucleophilic moiety, satisfying the instant claim 25.
Claim 13 of the ‘209 patent disclosed the cargo moiety is a detectable moiety, satisfying the instant claim 26.
Claim 15 of the ‘209 patent disclosed the detectable moiety comprises a radioisotope, satisfying the instant claim 28.
Claim 16 of the ‘209 patent disclosed a composition comprising the molecule of claim 1 and a pharmaceutically acceptable carrier, satisfying the instant claim 30.
Claim 24 of the ‘209 patent disclosed Z comprising the amino acid sequence of SEQ ID NO: 19 (SFLLQDPNDQYEPFW), satisfying the instant claim 3.
Claim 1 of the ‘209 patent disclosed a membrane-interacting polypeptide A comprising SEQ ID NO: 2 (FVQWFSKFLGRIL) and Claim 24 of the ‘209 patent disclosed Z comprising .

2.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-10, 12-13, 15-16, and 24 of U.S. Patent No. 9,789,209 B2 (the ‘209 patent) as applied to claims 1-3, 5, 10, 18-19, 21-23, 25-26, 28, 30 and further in view of Cowan et al. (WO 2013/109927 A2). 
Claim 1 of the ‘209 patent disclosed a peptide conjugate comprising a membrane-interacting polypeptide of FVQWFSKFLGRLL (SEQ ID NO: 3) covalently linked to SFLL(R/Q) NPNDKYEPFW (SEQ ID NO: 23). 
Claim 1 of the ‘209 patent does not explicitly a membrane-interacting polypeptide comprising SEQ ID NO: 2 (FVQWFSKFLGRIL).
Similarly, Cowan et al. teach the use of an antimicrobial peptide (AMP) for insertion and/or disruption of cytoplasmic membrane of pathogens and cells, reading on a membrane-interacting polypeptide [0006, 0008]. Cowan et al. teach AMP is FVQWFSKFLGRIL (SEQ ID NO: 3), reading on a membrane-interacting polypeptide comprising SEQ ID NO: 3. Cowan et al. further suggest the use of the metallodrugs as anti-cancer compound [00108] or a diagnostic agent [0034, 0040]. Cowan’s AMP of FVQWFSKFLGRIL is highly homologous and functionally equivalent to the instant SEQ ID NO: 3, one of ordinary skill in the art would have been suggested and/or motivated to use either the instant SEQ ID NO: 2 or 3 as a membrane-interacting polypeptide, satisfying the instant claim 4.

3.	Claims 48-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-10, 12-13, 15-16, and 24 of U.S. Patent No. 9,789,209 B2  in view of Notni et al. (Chem. Eur. J. 2011, 17, 14718 – 14722).
Claims 1 and 15 of the ‘209 patent disclosed the peptide conjugate comprising a detectable moiety of radioisotope.
Claims 1 and 15 of the ‘209 patent do not disclose a specific radioisotope as Gallium-68.

    PNG
    media_image5.png
    495
    706
    media_image5.png
    Greyscale
Notni et al. teach the use of 68Ga-labeled peptides in tumor diagnostics. Notni et al. teach 68Ga-labeled tracers for positron emission tomography (PET) (p14718, col 1, para 1) and figure 3 (p14721) shown as follows. Because both claim 15 of the ‘209 patent and Notni et al. disclosed the detectable moiety comprising a radioisotope, one of ordinary skill at the time the invention was made would have found it obvious to use Notni’s radioisotope 68Ga as a detectable moiety for tumor diagnostics by positron emission tomography (PET), satisfying the instant claims 48-49.

4.	 Claims 1-4, 10, 18-19, 21-23, 25-26, 28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-10, 12-13, 15, and 17-18 of U.S. Patent No. 10,646,593 B2 (the ‘593 patent) in view of Cowan et al. (WO 2013/109927 A2).
Claim 1 of the ‘593 patent disclosed a peptide conjugate shown as follows:
Claim 4 of the ‘593 patent disclosed Z comprising the peptide sequence of SFLL(R/Q) NPNDKYEPFW (SEQ ID NO: 23). 

    PNG
    media_image7.png
    462
    438
    media_image7.png
    Greyscale

Claim 1 or claim 4 does not specify a membrane-interacting polypeptide comprising SEQ ID NO: 2 (FVQWFSKFLGRIL).
Similarly, Cowan et al. teach the use of an antimicrobial peptide (AMP) for insertion and/or disruption of cytoplasmic membrane of pathogens and cells, reading on a membrane-interacting polypeptide [0006, 0008]. Cowan et al. teach AMP is FVQWFSKFLGRIL (SEQ ID NO: 3), reading on a membrane-interacting polypeptide comprising SEQ ID NO: 3. Cowan et al. further suggest the use of the metallodrugs as anti-cancer compound [00108] or a diagnostic agent [0034, 0040]. MPEP 2143 (I) states “(B) Simple substitution of one known element for another to obtain predictable results”. In the present case, it would be obvious to substitute a membrane-interacting polypeptide (SEQ ID NO: 14 of the ‘209 patent) with another membrane-interacting polypeptide of FVQWFSKFLGRIL (100% homology to this instant SEQ ID NO: 2) as taught by Cowan et al. Thus, claims 1 and 4 of the ‘593 patent in view of Cowan et al. is 
Claim 3 of the ‘593 patent disclosed Z comprises a covalently linked water soluble polymer, satisfying the instant claim 10.
Claim 6 of the ‘593 patent disclosed one or more of X1a, X1b, A, or Z comprises a D-amino acid, satisfying the instant claim 18.
Claim 7 of the ‘593 patent disclosed X1a is present and comprises a nucleophilic moiety, satisfying the instant claim 19.
Claim 8 of the ‘593 patent disclosed the nucleophilic moiety of X1a or X1b comprises a thiol functional group, satisfying the instant claim 21.
Claim 9 of the ‘593 patent disclosed X1a or X1b comprises an amino acid residue comprising the nucleophilic moiety, satisfying the instant claim 22.
Claim 10 of the ‘593 patent disclosed the amino acid residue is a cysteine residue, satisfying the instant claim 23.
Claim 12 of the ‘593 patent disclosed X1a or X1b comprises a cargo moiety covalently attached to the nucleophilic moiety, satisfying the instant claim 25.
Claim 13 of the ‘593 patent disclosed the cargo moiety is a detectable moiety, satisfying the instant claim 26.
Claim 15 of the ‘593 patent disclosed the detectable moiety comprises a radioisotope, satisfying the instant claim 28.
Claim 17 of the ‘593 patent disclosed a composition comprising the molecule of claim 1 and a pharmaceutically acceptable carrier, satisfying the instant claim 30.
Claim 18 of the ‘593 patent disclosed Z comprises the amino acid sequence of SEQ ID NO: 19 (SFLLQDPNDQYEPFW), satisfying the instant claim 3.
5.	 Claims 5 and 51-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-10, 12-13, 15, and 17-18 of U.S. Patent No. 10,646,593 B2 (the ‘593 patent) in view of Cowan et al. as applied to claims 1-4, 10, 18-19, 21-23, 25-26, 28, 30, and further in view of STN (2008).
The ‘593 patent in view of Cowan et al. disclosed a peptide conjugate comprising a membrane-interacting polypeptide comprising SEQ ID NO: 2 (FVQWFSKFLGRIL) covalently linked to Z moiety of SFLLODPNDOYEPFW (SEO ID NO: 19).
The ‘593 patent in view of Cowan et al. do not explicitly teach a membrane-interacting polypeptide comprising FVQWFSKFLGRLL.

    PNG
    media_image4.png
    488
    945
    media_image4.png
    Greyscale
STN teaches the amino acids of L and I are functionally similar amino acids, which can be substituted by each other to optimize bioactivity of a peptide shown as follows. Because STN teaches both amino acid L and I are functionally equivalent amino acid to optimize bioactivity of a peptide, one of ordinary skill would have found it obvious to substitute an amino acid I with L in Cowan’s peptide of FVQWFSKFLGRIL leading to the peptide of FVQWFSKFLGRLL (SEQ ID No: 3) in the instant claims 5 and 51-52. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
09-January-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615